DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please cancel Claims 14-15.

Allowable Subject Matter
Claims 1-2, 7-12, 16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The lighting system of Independent claim 1 defines over the prior art of record since the prior art does not teach, suggest or render obvious a hardware processor controlling a lamp to produce a total of 15 to 50 umol/s/m2 of photons emitted by the system for the first light output throughout the first period, and wherein a total of 2 to 15 umol/s/m2 of photons are emitted by the system for the second light output throughout the second period, wherein said total of the second light output is less than said total of the first light output such that higher intensity red light is followed by lower intensity white light.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792